DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed July 11, 2022.
Claims 1, 3, 6 ,7, 10, 12-14, 17, 18, and 20 have been amended.  Claims 21 and 22 have been added.  Claim 5 has been cancelled.  Claims 1, 3, 6-18 and 20-22 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “when the user account identified from the image participates in a plurality of group chatrooms including the first group chatroom, transmitting the image simultaneously through the plurality of group chatrooms.”  This does not appear to be supported, the specification discusses allowing a user to select groups to share the picture with but does not appear to share photos to all groups simply because the user account identified is in multiple groups.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, 11-13, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0227609 to Shoemaker et al. (hereinafter “Shoemaker”) and further in view of US Pat. No. 10027727 to Ozog (hereinafter “Ozog”) and further in view of US Pub. No. 2014/0301612 to Cha (hereinafter “Cha”).

As to Claim 1, Shoemaker discloses a method performed by a computer system, the method comprising:
recognizing at least one object from an image that is shared [through a first group chatroom] in an instant messaging service (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205); 
identifying a user account of the instant messaging service associated with the recognized at least one object (Paragraph [0028] of Shoemaker discloses Austin, Hamon, and Howard are individuals whose faces were detected and have been automatically populated into the "To:" field 220)
[in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account].
Shoemaker does not explicitly disclose through a group chatroom and in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account.
	However, Ozog discloses this.  Column 27 lines 22-50 of Ozog disclose an interface 1600 for viewing metadata and media objects.  Newly identified faces (e.g. that are not part of a current group/sharing, etc.) may be invited during and/or after identifying that face.  Column 45 lines 55-65 of Ozog disclose a friend suggestions option may be displayed, which may include a recommendation of possible relevant contacts (e.g. those whose image is included in the photo, etc.)
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the grouping system as disclosed by Shoemaker, with adding new faces to the group as disclosed by Ozog.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Shoemaker and Ozog are directed toward group forming from picture and as such it would be obvious to use the techniques of one in the other.
	Cha further discloses a friend recommendation based on photos.
	Figure 4 of Cha discloses a process of identifying if users in a photos are friends and, if they are not, sending friend recommendations to the users.  Paragraph [0138] of Cha discloses a collection of all users associated with the first picture may be defined as a first friend circle of the third user, and a collection of all users associated with the second picture may be defined as a second friend circle of the third user. Users in the first friend circle may be recommended to users in the second friend circle, or users in the second friend circle can be recommended to users in the first friend circle.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the picture based social systems as disclosed by Shoemaker, with friend recommendations based on photos as disclosed by Chat.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Shoemaker and Chat are directed toward picture based social systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 3, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising creating a third group chatroom that includes the identified user account of the instant messaging service (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205).

As to Claim 6, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising: receiving an indication of a picture selected from a group album (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively); 
identifying the first group chatroom that includes members corresponding to persons present in the picture (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively); and 
transmitting the selected picture to the first group chatroom (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively).

As to Claim 7, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising: 
classifying, with respect to pictures shared in the first group chatroom of the instant messaging service or in a group album configured in the first group chatroom, pictures of members included in the first group chatroom (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively); and 
providing the classified pictures of the members (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively).

As to Claim 8, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising: classifying a picture of a friend registered to the instant messaging service among pictures uploaded to all group chatrooms present in the instant messaging service or a group album configured in one of the group chatrooms (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively); and providing the classified picture of the friend (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively).

As to Claim 9, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising providing a timeline view on a profile of a user provided at the instant messaging service that includes pictures of the user shared in the instant messaging service. (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively.  As understood by the examiner, group sharing is generally displayed chronologically)

As to Claim 11, Shoemaker-Ozog-Cha discloses the method of claim 1, further comprising registering user information to the instant messaging service based on the image captured through an in-app camera provided at the instant messaging service, wherein the recognizing comprises recognizing a face of a user from the shared image based on the user information registered to the instant messaging service using the image captured through the in-app camera (Paragraph [0054] of Shoemaker discloses a search service 430, by having the image component of the query compared amongst a database of identified persons, objects, and scenes 431. In one embodiment, for each identifiable person in the database 431, there exists at least one photograph and a profile containing descriptive information. Such photos and descriptive information may be retrieved from a social networking service. The social networking service may be one of, but not limited to, the following exemplar services: Facebook.RTM., Google+.RTM., Twitter.RTM., Instagram.RTM., Foursquare.RTM., LinkedIn.RTM. and Flickr.RTM. Column 27 lines 22-50 of Ozog disclose the interface 1600 may allow for the metadata associated with unknown faces to be entered and/or selected from existing metadata).

As to Claim 12, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing comprises recognizing a face of a user from the shared image based on profile pictures of members present in the first group chatroom of the instant messaging service (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively).

As to Claim 13, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing comprises recognizing a face of a user from the shared image based on picture information within a group album present in the first group chatroom of the instant messaging service (Paragraph [0030] of Shoemaker discloses when new media is detected the system determines that the analyzed media belongs to an existing group 315, 325, 335, the analyzed media may be shared to the existing user groups 317, 327, 337, respectively).

As to Claim 17, Shoemaker discloses a non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform a method that includes:
recognizing at least one object from an image that is shared [through a first group chatroom] in an instant messaging service (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205); 
identifying a user account of the instant messaging service associated with the recognized at least one object (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205.  Paragraph [0008] of Shoemaker discloses then suggest members to add to the subset group)
[in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account]. 
Shoemaker does not explicitly disclose through a group chatroom and in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account.
	However, Ozog discloses this.  Column 27 lines 22-50 of Ozog disclose an interface 1600 for viewing metadata and media objects.  Newly identified faces (e.g. that are not part of a current group/sharing, etc.) may be invited during and/or after identifying that face.  Column 45 lines 55-65 of Ozog disclose a friend suggestions option may be displayed, which may include a recommendation of possible relevant contacts (e.g. those whose image is included in the photo, etc.)
	Examiner recites the same rationale to combine used for claim 1.
	Cha further discloses a friend recommendation based on photos.
	Figure 4 of Cha discloses a process of identifying if users in a photos are friends and, if they are not, sending friend recommendations to the users.  Paragraph [0138] of Cha discloses a collection of all users associated with the first picture may be defined as a first friend circle of the third user, and a collection of all users associated with the second picture may be defined as a second friend circle of the third user. Users in the first friend circle may be recommended to users in the second friend circle, or users in the second friend circle can be recommended to users in the first friend circle.
Examiner recites the same rationale to combine used for claim 1.
	
As to Claim 18, Shoemaker discloses a computer system for performing a user face recognition, the computer system comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to: 
recognize at least one object from an image that is shared [through a first group chatroom] in an instant messaging service (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205); and 
identify a user account of the instant messaging service associated with the recognized at least one object (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205.  Paragraph [0008] of Shoemaker discloses then suggest members to add to the subset group)
[in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account].
Shoemaker does not explicitly disclose through a group chatroom and in response to the user account not participating in the first group chatroom where the image is shared, inviting the user account identified from the image as a new member of the first group chat room, and providing the user account with a friend recommendation interface that recommends members of the first group chatroom to add the members in a friend list of the user account as friends of the user account.
	However, Ozog discloses this.  Column 27 lines 22-50 of Ozog disclose an interface 1600 for viewing metadata and media objects.  Newly identified faces (e.g. that are not part of a current group/sharing, etc.) may be invited during and/or after identifying that face.  Column 45 lines 55-65 of Ozog disclose a friend suggestions option may be displayed, which may include a recommendation of possible relevant contacts (e.g. those whose image is included in the photo, etc.)
	Examiner recites the same rationale to combine used for claim 1.
	Cha further discloses a friend recommendation based on photos.
	Figure 4 of Cha discloses a process of identifying if users in a photos are friends and, if they are not, sending friend recommendations to the users.  Paragraph [0138] of Cha discloses a collection of all users associated with the first picture may be defined as a first friend circle of the third user, and a collection of all users associated with the second picture may be defined as a second friend circle of the third user. Users in the first friend circle may be recommended to users in the second friend circle, or users in the second friend circle can be recommended to users in the first friend circle.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 21, Shoemaker-Ozog-Cha discloses the method of claim 1, when the user account identified from the image participates in a plurality of group chatrooms including the first group chatroom, transmitting the image simultaneously through the plurality of group chatrooms (Column 15 lines 43-48 of Ozog disclose users may select to automatically share media and/or metadata associated therewith, and/or indicate which media to share or exclude.  Column 56 lines 25-40 of Ozog discloses after confirming the one or more identified faces, the user may select to share the captured image, and a shared photos interface 7164 may be displayed. In one embodiment, one or more shared photo albums may be presented, including one or more photo albums associated with the user, one or more albums associated with one of the identified contacts (e.g. based on the identified face(s), etc.), one or more albums associated with a non-identified contact (e.g. album was previously shared to the user, etc.), one or more online photo albums (e.g. Flickr, Picasa, etc.), one or more social media photo albums (e.g. Facebook, etc.), and/or any album.).

As to Claim 22, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing the at least one object from the image that is shared through the first group chatroom, comprises: identifying a face of a user of the user account that participates in the first group chatroom, from an image transmitted in the first group chatroom, as a first candidate set; identifying the face of the user from an image that is captured using an in-app camera provided at the instant messaging service, as a second candidate set; identifying the face of the user from a profile image of the user that is present in the first group chatroom, as a third candidate set; identifying the face of the user from an image that is uploaded in a group album of the first group chatroom, as a fourth candidate set; and recognizing the at least one object based on comparison of at least two of the first candidate set, the second candidate set, the third candidate set, and the fourth candidate set (Paragraph [0039] of Shoemaker discloses the member profiles includes at least one member image associated with a respective member. Furthermore, each member image includes a representation of a face of the respective member.  Paragraph [0040] of Shoemaker discloses a server compares at least one of the representations of the faces in the source image to at least some of the representations of the faces in the member images.  Paragraph [0053] of Shoemaker discloses a user may take a photograph of his friend 411 using a mobile phone user interface.  Column 15 lines 35-45 of Ozog discloses a group aggregate of media for an event may be rated, commented, and/or shared, etc. For example, each user of group may export the media to a tangible representation of media (e.g. a collage album, individual pictures, a digital album, etc.).

Claims 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker-Ozog-Cha and further in view of US Pat. No. 9042923 to Mirho (hereinafter “Mirho”).

As to Claim 10, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing comprises [analyzing context of a conversation through messages transmitted and received in the first group chatroom of the instant messaging service] and recognizing a face of a user from the shared image based on the analyzed context of the conversation [indicating an age group], and wherein the user is recognized as the at least one object (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205).
Shoemaker-Ozog-Cha does not explicitly disclose analyzing context of a conversation through messages transmitted and received in a group chatroom of the instant messaging service and indicating an age group.
However, Mirho discloses this.  Column 20 lines 10-30 of Mirho discloses another example involves a first text message that references a particular person, such as Robert or Clara, or "you" or mom or dad. A subsequent text message with a pronoun, (he, she, them, us, we) may be expanded into pictures that represent the pictures or other multimedia content that represent the people referenced by the pronouns, as defined by the context the prior text messages in the session, and perhaps by a user profile or recorded text message history (which might identify images/content with the referenced people in it). For example, a person's father may be referenced by the word "dad" and this may result in a look up of social media information or other content for the person's father as defined or stored by an online system or in the sender or receiver device, and pictures or other multimedia content may be expanded to show that particular party.  Column 4 lines 45-55 of Mirho disclose "Demographics" means logic embodying descriptive personal information associated with a sender or recipient, such as their age, income, family size, gender, and so forth.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the messaging method as disclosed by Shoemaker-Ozog-Cha, with analyzing conversation context as disclosed by Mirho.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Shoemaker and Mirho are directed toward messaging systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 14, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing comprises [analyzing context of a conversation through messages transmitted and received in the first group chatroom of the instant messaging service] and recognizing a face of a user from the shared image by clustering through comparison between candidate sets for recognizing the face of the user, and wherein the user is recognized as the at least one object (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205).
Shoemaker-Ozog-Cha does not explicitly disclose analyzing context of a conversation through messages transmitted and received in a group chatroom of the instant messaging service.
However, Mirho discloses this.  Column 20 lines 15-25 of Mirho discloses the context the prior text messages in the session, and perhaps by a user profile or recorded text message history (which might identify images/content with the referenced people in it).
Examiner recites the same rationale to combine used for claim 10.

As to Claim 15, Shoemaker-Ozog-Cha discloses the method of claim 1, wherein the recognizing comprises [generating identification information of a user estimated based on messages transmitted and received using the instant messaging service], and wherein the at least one object is recognized from the shared image based on the generated identification information (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205).
Shoemaker-Ozog-Cha does not explicitly disclose generating identification information of a user estimated based on messages transmitted and received using the instant messaging service.
However, Mirho discloses this.  Column 20 lines 15-25 of Mirho discloses the context the prior text messages in the session, and perhaps by a user profile or recorded text message history (which might identify images/content with the referenced people in it).
Examiner recites the same rationale to combine used for claim 10.

As to Claim 16, Shoemaker-Ozog-Cha discloses the method of claim 15, further comprising generating the identification information of the user by analyzing a conversation style of a conversation transmitted and received through messages input using the instant messaging service and the user account registered to the instant messaging service (Column 20 lines 15-25 of Mirho discloses the context the prior text messages in the session, and perhaps by a user profile or recorded text message history (which might identify images/content with the referenced people in it)).

As to Claim 20, Shoemaker-Ozog-Cha discloses the computer system of claim 18, wherein the at least one processor is further configured to [analyze context of messages transmitted and received in the first group chatroom of the instant messaging service] and to recognize a face of a user from the shared image through the analyzed context as the at least one object (Paragraph [0028] of Shoemaker discloses FIG. 2 depicts a user interface 200 for automatically forming a user group 210 consisting of group members 201a, 201b, 201c of a media sharing service based, at least in part, on faces recognized in an image 205).
Shoemaker-Ozog-Cha does not explicitly disclose analyze context of messages transmitted and received in a group chatroom of the instant messaging service.
However, Mirho discloses this.  Column 20 lines 15-25 of Mirho discloses the context the prior text messages in the session, and perhaps by a user profile or recorded text message history (which might identify images/content with the referenced people in it).
Examiner recites the same rationale to combine used for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448